Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 18, 2014

The Court of Appeals hereby passes the following order:

A14A2267. JERMARCUS DAVIS v. THE STATE

      The appeal in this case was docketed on August 11, 2014. Appellants’ brief
and enumeration of errors were due on September 2, 2014. As of the date of this
Order, Appellant has not filed his brief and enumeration of errors, nor has he
requested an extension or otherwise communicated with the Court. Accordingly, this
appeal is hereby dismissed as abandoned. See Court of Appeals Rule 23 (a); Reese
v. State, 216 Ga. App. 773 (456 SE2d 271) (1995).


      To Jermarcus Davis: Your appeal has been DISMISSED because your brief
and enumeration of errors were not filed when due. If you have decided you do not
want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL – but you MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is denied, you may appeal that denial
to this court within thirty (30) days of the trial court’s decision. See: Rowland v.
State, 264 Ga. 872 (452 SE2d 756) (1995).
Court of Appeals of the State of Georgia
                                     12/18/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.